Justice JBreyer,
dissenting.
Petitioner is 76 years old, is blind, suffers from diabetes, is confined to a wheelchair, and has been on death row for 23 years. I believe that in the circumstances he raises a significant question as to whether his execution would constitute “cruel and unusual punishmen[t].” U. S. Const., Arndt. 8. See Knight v. Florida, 528 U. S. 990, 993 (1999) (Breyer, J., dissenting from denial of certiorari); Elledge v. Florida, 525 U. S. 944 (1998) (same); Lackey v. Texas, 514 U. S. 1045 (1995) (Stevens, J., respecting denial of certiorari). I would grant the application for stay of execution.